Citation Nr: 0118986	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  99-21 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
anterior poliomyelitis, currently evaluated as 30 percent 
disabling.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to April 
1945.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Reno, Nevada.


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claims.

2.  The most recent VA neurological examination showed no 
current manifestations associated with the veteran's service-
connected residuals of anterior poliomyelitis.

3.  Service connection is only in effect for residuals of 
anterior poliomyelitis, evaluated as 30 percent disabling.

4.  The veteran's service-connected disability does not 
render him incapable of providing for his own daily self-care 
or from protecting himself against the hazards and dangers of 
daily living without the assistance of another person.



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for residuals of anterior poliomyelitis have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.3, 4.7, 4.14, 4.20, 4.25, 4.123, 4.124, 4.124a, 
Diagnostic Code 8011 (2000).

2.  The criteria for entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or by reason of being housebound have not been met.  38 
U.S.C.A. §§ 1114(l), 1114(s), 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.350, 3.352 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, service connection was granted for anterior 
poliomyelitis in April 1945, and a 50 percent disability 
evaluation was assigned.  That decision was based on service 
medical records showing inpatient treatment for chronic 
anterior poliomyelitis in February 1945.

Based on May 1946 VA examination findings, a June 1946 rating 
decision continued the 50 percent evaluation of the veteran's 
service-connected anterior poliomyelitis from April 7, 1945 
to August 21, 1946, and assigned a 20 percent rating from 
August 22, 1946.  This evaluation was confirmed by rating 
decisions in September 1946, and July 1948.

Following a November 1951 VA examination, a December 1951 
rating decision continued the 20 percent evaluation of the 
veteran's anterior poliomyelitis from August 22, 1946 to 
November 4, 1951, and granted a 30 percent rating from 
November 5, 1951.  The RO found that the recent examination 
disclosed conversion features and that these features 
warranted the increased rating.  This 30 percent evaluation 
has remained in effect to the present.

VA and private medical records show treatment for various 
disabilities, including polymyositis, heart disease, and 
Parkinsonism, from January 1997 to September 1998.  A private 
hospital report indicates that the veteran was admitted in 
August 1997, for treatment of injuries sustained in a fall.  
On admission, the veteran denied a history of syncope, and 
reported no shortness of breath.  The discharge diagnosis was 
resolving right atypical pneumothorax secondary to a fall; 
obesity; microcytic anemia; and history of coronary artery 
disease, polymyositis, poliomyelitis, and hiatal hernia, 
which were all currently stable.

A January 1998 VA housebound and/or regular aid and 
attendance examination report notes that the veteran required 
assistance to leave home.  The record indicates that he could 
get out of bed, but could not "remain out of bed all day."  
He required assistance to walk, get outdoors, and travel.  
The veteran was able to care for his needs of nature, and 
could feed, dress and bathe himself.  A physical examination 
revealed that the veteran had "no restrictions" of his 
upper extremities.  With regard to his lower extremities, his 
ability to weight bear and balance was poor.  His knees and 
hips gave out after he walked 35 to 40 feet.  His strength 
was poor, and his legs were weak.  Back pain was noted 
between the shoulder blades, and in the coccyx area on 
sitting.  The veteran was unable to use a cane because of 
shoulder pain.  The report indicates that the veteran 
experienced severe chest pain due to herpes zoster, and was 
taking multiple medications for pain.  The diagnostic 
impression was post poliomyelitis syndrome, herpes zoster, 
angina pectoris, and polymyositis.  The examiner opined that 
the veteran was unable to care for himself, and could not 
protect himself from any of the dangers in his environment.

A June 1998 private hospital report notes that the veteran 
presented in the emergency room with complaints of 
intermittent chest pain radiating into his right arm.  He 
explained that this pain was reduced after taking 
nitroglycerin the previous day, but indicated that it 
subsequently returned.  The veteran reported experiencing 
nausea, sweating, and a mild shortness of breath.  The 
impression on admission was chest pain, probable myocardial 
infarction, and coronary artery disease.  A cardiology 
consultation was ordered.

According to a June 1998 cardiology consultation report, an 
electrocardiogram showed a normal sinus rhythm and 
nondiagnostic ST-T wave changes.  The final assessment was 
recurrent chest discomfort, probable subendocardial 
myocardial infarction, and known coronary artery disease 
status post multiple interventions.

A September 1998 rating decision continued the 30 percent 
evaluation of the veteran's service-connected residuals of 
anterior poliomyelitis, and denied entitlement to special 
monthly compensation based on the need for regular aid and 
attendance or on account of being housebound.  The veteran 
filed a notice of disagreement (NOD) with this decision in 
December 1998.

In a December 1998 Questionnaire for Claim for Aid & 
Attendance, a VA physician reported that the veteran was 
wheelchair bound, and required assistance using the toilet, 
taking a shower, and changing his socks.  He noted that the 
veteran could not ambulate without assistance due to post 
polio syndrome with active polymyositis, but explained that 
he was not bedridden and was able to feed himself.  The final 
assessment was polymyositis with active proximal muscle 
dysfunction.

In August 1999 correspondence, the veteran's private 
physician reported a history of coronary artery disease, 
chronic obstructive pulmonary disease (COPD), polymyalgia 
rheumatica, post polio syndrome, and depression.  He 
explained that the veteran's coronary artery disease was 
significant in that it caused chest discomfort, and indicated 
that he was taking medication for his COPD and polymyalgia.  
The physician opined that the veteran experienced "further 
weakness of his muscles, discomfort and pain" due to post 
polio syndrome.  He related that the veteran spent most of 
his time in a wheelchair and was easily fatigued.  The 
physician concluded that the veteran was "completely 
disabled" due to his "medical problems," and suggested 
that a re-evaluation of his disability was warranted in light 
of "the new diagnosis of post polio syndrome on top of the 
coronary artery disease, COPD and polymyalgia rheumatica."

The RO accepted October 1999 correspondence from the veteran 
as his substantive appeal (VA Form 9).

During a January 2000 personal hearing, the veteran testified 
that he experienced daily pain in his lower extremities, and 
periodic weakness in his arms and shoulders.  Transcript (T.) 
at 3-4.  His daughter explained that she assisted him 24 
hours a day, seven days a week.  T. at 6-7.  She noted that 
he experienced difficulty with standing or walking, and 
required assistance when attending to the wants of nature.  
T. at 6.  She related that she tried to keep him "off his 
feet as much as possible" because he frequently fell while 
attempting to walk, but noted that he needed exercise.  T. at 
6-8.

A February 2000 VA neurological examination report notes a 
history of polio involving the left leg in 1945, with 
weakness of the left leg which improved.  The veteran 
reported experiencing progressive weakness in both legs over 
the previous 30 years, which increased in severity over the 
past five years.  He explained that he had been in a 
wheelchair for six months, and indicated that his knees 
buckled after walking short distances.  The veteran 
complained of joint pain, decreased joint mobility, 
headaches, dizziness and weakness.  He denied experiencing 
seizures, or a loss of consciousness.

A physical examination revealed that the cranial nerves were 
intact.  A motor examination showed a Parkinsonian tremor of 
the right hand.  The record indicates that the veteran was in 
a wheelchair, and notes Grade 4/5 weakness of the proximal 
muscles of the lower extremities.  A sensory examination was 
normal to pinprick and light touch.  The veteran's gait was 
normal, and coordination was normal.  An electromyograph 
(EMG) revealed polyphasic low amplitude short duration motor 
unit action potentials in the medial and lateral quadriceps 
muscles bilaterally.  The final assessment was polymyositis, 
and unilateral Parkinsonism involving the right upper 
extremity.  The examiner noted that there was no evidence of 
post polio syndrome, and concluded that polio was no longer 
"presenting a problem."

Based on this evidence, a March 2000 hearing officer's 
decision continued the 30 percent evaluation of the veteran's 
service-connected residuals of anterior poliomyelitis, and 
denied entitlement to special monthly compensation based on 
the need for regular aid and attendance or on account of 
being housebound.

A March 2000 private treatment record notes complaints of 
possible low blood pressure, fatigue, and congestion over the 
previous three months.  The veteran reported experiencing 
"some occasional falls when he gets up too fast or moves 
quickly."  The diagnostic impression was polymyositis, 
rheumatoid arthritis, hypertension, coronary artery disease, 
COPD, and bronchitis.

In August 2000, the veteran's representative submitted a copy 
of an article entitled "The Post-Polio Syndrome: Current 
Concepts and Treatment."

The following month, the RO continued the 30 percent 
evaluation of the veteran's service-connected residuals of 
anterior poliomyelitis, and denied entitlement to special 
monthly compensation based on the need for regular aid and 
attendance or on account of being housebound.

Analysis

I.  Claims Assistance

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, the provisions of the VCAA.  There is no indication 
of outstanding Federal Government records or other records 
that have been identified by the claimant.  In addition, the 
RO has obtained all pertinent records from VA and private 
medical care providers.

The RO has notified the veteran of the results of its efforts 
to obtain records in multiple pieces of correspondence and he 
has actual notice of all the evidence of record.  Further, 
the RO has provided the veteran two VA examinations.  There 
is no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Increased Rating Claim

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

It is essential in the evaluation of a disability that it be 
reviewed in relation to its history.  38 C.F.R. § 4.1 (2000).  
However, where entitlement to compensation has been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2000).

The Rating Schedule provides that neurological conditions and 
their residuals may be rated from 10 percent to 100 percent 
in proportion to the impairment of motor, sensory or mental 
function.  This includes complete or partial loss of use of 
one or more extremities.  Reference to the appropriate 
schedule should be made in rating disability from such 
conditions.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  Partial 
loss of use of one or more extremities from neurological 
lesions should be rated by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.  
38 C.F.R. §§ 4.120, 4.124a (2000).

The term "incomplete paralysis," indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
mild or, at most, moderate.  The Rating Schedule provides 
that it is required for the minimum ratings for residuals 
under diagnostic codes 8000-8025, that there be ascertainable 
residuals.  Determinations as to the presence of residuals 
not capable of objective verification, i.e., headaches, 
dizziness, fatigability, must be approached on the basis of 
the diagnosis recorded.  Subjective residuals will be 
accepted when consistent with the disease and not more likely 
attributable to other disease or no more likely attributable 
to other disease or no disease.  38 C.F.R. §§ 4.120, 4.124a 
(2000).

The Rating Schedule provides that cranial or peripheral 
neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  38 C.F.R. § 
4.123 (2000).

The Rating Schedule provides that cranial or peripheral 
neuralgia, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124 (2000).

The veteran's service-connected residuals of anterior 
poliomyelitis are evaluated as 30 percent disabling under 38 
C.F.R. § 4.124a, Diagnostic Code 8011.  Diagnostic Code 8011 
provides a 100 percent rating for anterior poliomyelitis 
where the evidence demonstrates that it is an active, febrile 
disease.  Otherwise, the disease is rated based on the 
residuals with a minimum 10 percent rating.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8011 (2000).

Although the veteran does have some neurological impairment 
of the upper and lower extremities, the Board regretfully 
must conclude that the clear weight of the medical evidence 
shows that this is due to Parkinsonism and polymyositis, not 
the service-connected disability.  The evidence advanced in 
support of the claim that the service-connected disability 
currently produces more impairment comprises those reports 
referring to post polio syndrome.  These reports, however, 
lack support of a review of the record, detailed findings, 
supporting test results (such as electrodiagnostic testing), 
and a medical rational.  They consist essentially of a few 
findings of symptoms, and assertions that the veteran has 
post polio syndrome.  They also acknowledge the presence of 
other disabilities producing relevant manifestations without 
explaining how the physicians determined, if they could, that 
the veteran's symptoms are due to post polio syndrome, as 
opposed to conditions mimicking that condition.

The most probative evidence of record consists of the 
February 2000 VA neurological examination.  Following a 
detailed review of the veteran's medical history and a 
thorough physical examination, as well as electrodiagnostic 
testing, the examiner concluded that there was clinical 
evidence of Parkinsonism and polymyositis, but no evidence of 
post polio syndrome.  In fact, he opined that polio was no 
longer "presenting a problem."  In other words, this report 
not only provided an opinion, but also supported it with all 
the elements lacking from the other medical opinions of 
record.  It is not simply the ultimate opinions or a 
numerical count of the number of ultimate opinions one way or 
the other, but the weight to be accorded to each opinion that 
is determinative here.  The February 2000 report carries more 
probative value than all the other opinions or evidence 
combined.

The general article or text material concerning post polio 
syndrome submitted in support of the claim not only describes 
manifestation of post polio syndrome, but also contains the 
caution in one text that "As a first step, a general 
evaluation should be made to exclude conditions which may 
mimic post polio syndrome."  In the other more extended 
text, the authors point out that before new manifestations 
are attributed to post polio syndrome, the clinician "must 
exclude other known medical, neurologic, orthopedic, and 
psychiatric disorders that may help to explain the 
development of the patient's new symptoms."  The Board finds 
that these articles reinforce the above analysis because they 
emphasize that before symptoms are attributed to post polio 
syndrome, other potential causes must be excluded.  This is 
precisely what was accomplished in the February 2000 
neurological evaluation, but was not accomplished in the 
medical reports that indicated the presence of post polio 
syndrome.

Consequently, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's service-connected residuals of anterior 
poliomyelitis.  The evidence shows that anterior 
poliomyelitis is not currently an active disease process, and 
reveals that the veteran's symptomatology is due to his 
nonservice-connected polymyositis.  For these reasons, the 
Board finds that an evaluation in excess of 30 percent is not 
warranted for residuals of anterior poliomyelitis.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against his claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Entitlement to special monthly 
compensation based on the need for 
regular aid and attendance or on account 
of being housebound

38 U.S.C.A. § 1114(l) states that, if the veteran, as the 
result of a service-connected disability, is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance, special monthly compensation shall be granted.  
The veteran will be considered in need of regular aid and 
attendance, if he establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351(c)(3) (2000).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
3.352(a).

A veteran is considered to be housebound if he has a single 
permanent disability rated at 100 percent and either has an 
additional disability or disabilities independently ratable 
at 60 percent or more, or "is substantially confined to such 
veteran's house or immediate premises due to a disability or 
disabilities which it is reasonably certain will remain 
throughout the veteran's lifetime."  38 U.S.C.A. § 1502(c) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.351(d) (2000).

A.  Aid and Attendance

The totality of the evidence shows that the veteran is in 
need of the regular aid and attendance of another person.  
The examiner who performed the January 1998 VA housebound 
and/or regular aid and attendance examination concluded that 
the veteran was unable to care for himself, and could not 
protect himself from any of the dangers in his environment.  
In a December 1998 Questionnaire for Claim for Aid & 
Attendance, a VA physician reported that the veteran was 
wheelchair bound, and required assistance using the toilet, 
taking a shower, and changing his socks.  Finally, the 
veteran's daughter testified that she assisted the veteran 24 
hours a day, seven days a week.

The Board finds that the preponderance of the evidence 
indicates that the veteran's status is primarily due to 
nonservice-connected disabilities.  The Board recognizes that 
the physician who completed the December 1998 Questionnaire 
for Claim for Aid & Attendance indicated that the veteran 
could not ambulate without assistance due to "post polio 
syndrome with active polymyositis."  However, the final 
assessment was "polymyositis with active proximal muscle 
dysfunction."  Further, the physician who performed the 
February 2000 VA examination concluded that there was no 
evidence of post polio syndrome, and opined that polio was no 
longer "presenting a problem."  For the reasons set forth 
above, the Board finds the February 2000 neurological 
evaluation is entitled to by far the greatest probative 
weight.  Thus, it follows that service connection has not 
been awarded for the disorders which are the basis of the 
veteran's inability to walk, bathe, and dress and undress 
himself.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance is authorized only where the 
need for aid and attendance is required because of service-
connected disabilities.  The evidence of record does not 
establish that the veteran's service-connected residuals of 
anterior poliomyelitis result in the need for regular aid and 
attendance.  In fact, the most probative evidence of record 
indicates that the veteran's service-connected disability no 
longer "present[ed] a problem."  The record clearly shows 
that the veteran's need for regular aid and attendance is due 
to nonservice-connected disabilities.


B.  Housebound Status

As noted above, a veteran is considered housebound if in 
addition to having a single permanent disability rated 100 
percent disabling under a regular schedular evaluation he has 
an additional disability or disabilities independently rated 
at 60 percent or more, or is permanently housebound.  38 
U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In circumstances in which the criteria for regular aid and 
attendance are not satisfied, special monthly compensation 
may be granted at the "housebound" rate if the appellant 
has a single permanent disability rated as 100 percent 
disabling under the Rating Schedule, and has an additional 
single disability independently rated at 60 percent disabling 
under the Rating Schedule or is substantially confined as a 
direct result of his or her disabilities to his or her 
dwelling and the immediate premises, or if institutionalized 
to the ward or clinical area.  38 U.S.C.A. § 1114(s); 38 
C.F.R. § 3.350(i).

The threshold requirement for granting "housebound" 
compensation benefits requires a single disability rated 100 
percent.  Service connection has been established only for 
residuals of anterior poliomyelitis, which is evaluated as 30 
percent disabling.  As set forth above, the evidence does not 
indicate that a higher disability evaluation is warranted for 
this disability.  Accordingly, the evidence does not show 
that he has a single disability rated as 100 percent 
disabling.

Based on the discussion above, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim for special monthly compensation based on the need for 
regular aid and attendance and for special monthly 
compensation based on housebound status.  38 U.S.C.A. 
§§ 1114(l), 1114(s), 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.350, 3.352 (2000).


ORDER

An evaluation in excess of 30 percent for residuals of 
anterior poliomyelitis is denied.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or on account of being 
housebound is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

